EXHIBIT D
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA

 

SIMRET SEMERE TEKLE,

Plaintiff,
Vv. Case No. 1:18-cv-211
NOUF BINT NAYEF ABDUL-AZIZ AL
SAUD MOHAMMAD BIN ABDULLAH AL
SAUD,

Defendants.

 

 

NOTICE OF ORAL VIDEOTAPED DEPOSITION

PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of Civil Procedure
and pursuant to Local Civil Rule 30, Ms. Simret Tekle (“Ms. Tekle”), will take the oral videotaped
deposition of Nouf Bint Nayef Abdul-Aziz Al Saud. The deposition shall commence on April 23,
2019, for seven hours beginning at 9:00 a.m., and April 24, 2019, for seven hours beginning at
9:00 a.m., at the offices of the Legal Aid Justice Center, 6066 Leesburg Pike #520, Falls Church,
VA 22041, or at such other time and location as agreed upon by the parties.

The deposition will be taken before a duly certified court reporter and notary public or
other person authorized by law to administer oaths. The deposition will be videotaped and
recorded by stenographic means.

Date: April 8, 2019
Falls Church, VA
NICHOLAS COOPER MARRITZ

a / if

1 Ne
Nicholas Cooper Marritz, VSB #89795
Legal Aid Justice Center

6066 Leesburg Pike, Suite 520

Falls Church, VA 22041

(703) 720-5607

nicholas@justice4all org
CERTIFICATE OF SERVICE
I, Nicholas Cooper Marritz, certify that on April 8, 2019, I caused the foregoing notice of
deposition to be served by electronic mail to the following:

John L. Brownlee

HOLLAND & KNIGHT LLP

1650 Tysons Boulevard, Suite 1700
Tysons, VA 22102

Email: John.Brownlee@hklaw.com

Stuart G. Nash

HOLLAND & KNIGHT LLP

1650 Tysons Boulevard, Suite 1700
Tysons, VA 22102

Email: Stuart. Nash@hklaw.com

David L. Haller

HOLLAND & KNIGHT LLP

1650 Tysons Boulevard, Suite 1700
Tysons, VA 22102

Email: David. Haller@hklaw.com

Counsel for Defendants

NICHOLAS COOPER MARRITZ

LL “) _ a
Nicholas Cooper Marritz, VSB #89795
Logal Aid Justice Center
6066 Leesburg Pike, Suite 520
Falls Church, VA 22041
(703) 720-5607
nicholas@justice4all.org
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA

 

SIMRET SEMERE TEKLE,

Plaintiff,
v. Case No. 1:18-cv-211
NOUF BINT NAYEF ABDUL-AZIZ AL
SAUD MOHAMMAD BIN ABDULLAH AL
SAUD,

Defendants.

 

 

NOTICE OF ORAL VIDEOTAPED DEPOSITION

PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of Civil Procedure
and pursuant to Local Civil Rule 30, Ms. Simret Tekle (“Ms. Tekle”), will take the oral videotaped
deposition of Mohammad Bin Abdullah Al Saud. The deposition shall commence on April 25,
2019, for seven hours beginning at 9:00 a.m., and April 26, 2019, for seven hours beginning at
9:00 a.m., at the offices of the Legal Aid Justice Center, 6066 Leesburg Pike #520, Falls Church,
VA 22041, or at such other time and location as agreed upon by the parties.

The deposition will be taken before a duly certified court reporter and notary public or
other person authorized by law to administer oaths. The deposition will be videotaped and
recorded by stenographic means.

Date: April 8, 2019

Falls Church, Virginia

NICHOLAS COOPER MARRITZ

toon
LX,
AQ
Nicholas Cooper Marritz, VSB #89795
Legal Aid Justice Center

6066 Leesburg Pike, Suite 520

Falls Church, VA 22041

(703) 720-5607
nicholas@justice4all.org
CERTIFICATE OF SERVICE
I, Nicholas Cooper Marritz, certify that on April 8, 2019, I caused the foregoing notice of
deposition to be served by electronic mail to the following:

John L. Brownlee

HOLLAND & KNIGHT LLP

1650 Tysons Boulevard, Suite 1700
Tysons, VA 22102

Email: John.Brownlee@hklaw.com

Stuart G. Nash

HOLLAND & KNIGHT LLP

1650 Tysons Boulevard, Suite 1700
Tysons, VA 22102

Email: Stuart.Nash@hklaw.com

David L. Haller

HOLLAND & KNIGHT LLP

1650 Tysons Boulevard, Suite 1700
Tysons, VA 22102

Email: David.Haller@hklaw.com

Counsel for Defendants

NICHOLAS COOPER MARRITZ

We,

Nicholas Cooper Marritz, VSB #89795
Legal Aid Justice Center

6066 Léesburg Pike, Suite 520 _
Falls Church, VA 22041

(703) 720-5607

nicholas@justice4all org
